DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 7-13) in the reply filed on 10/7/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, lines 10-12 mentions “cold-pack rolling the rolled plate to prepare a sheet material, with multiple copies of the rolled plate being stacked”, which renders the claim indefinite, as the steps involved in the claimed method are not clear. It appears that applicant stacks multiple copies of said rolled plate, and further cold-pack rolls said multiple copies of the rolled plate in order to form “the sheet material” (see specification at [0048], [0052], etc), see also attached reference “ASM Handbook Vol. 6: Welding, Brazing, and Soldering” and its description of roll welding by pack rolling). If so, the examiner suggests replaces claim 7, lines 10-12 with the following-
“stacking multiple copies of said rolled plate to form a stacked rolled plate product, cold-pack rolling the stacked rolled plate product to prepare a sheet material; and”
in order to clarify the stacking and cold-pack rolling steps.

Allowable Subject Matter
The present Office Action contains no prior art rejections. Therefore claims 7-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The closest prior art is held to be CN 107043877 A (drawn to stacking and laminating different aluminum alloys together, including Al-high Mg), or Morishita (US 2009/0071576A, drawn to cold rolling an Al- high Mg alloy into a sheet product). However, the prior art does not teach or suggest a process of cold pack rolling multiple copies of the instant Al-Mg alloy rolled plate, in order to obtain a rolled sheet, and thermally treating, substantially as set forth in independent claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/8/22